Case 1:19-cv-03377-LAP Document 13 Filed 06/11/19 Page 1 of 2

BSF

SCHILLER
VIA ECF

 

FLEXNER
June 11, 2019

 
  
 
 
 
 
 
 
  

 

USDC SDNY
ELECTRONICALLY FILED
DOC #: |
DATEFWED: 6-7-7

ty

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

 

Re: Virginia L. Giuffre v. Alan Dershowitz, No. 19 Civ. 3377 (LAP)

Dear Judge Preska:

We represent plaintiff Virginia L. Giuffre in the action referenced above. We write
regarding defendant Alan Dershowitz’s motion seeking to disqualify Boies Schiller Flexner LLP
from representing Ms. Giuffre in this lawsuit [Dkt. 8-10].

Per Rule 2.A of Your Honor’s Individual Practices, we understand that a moving party
must request a pre-motion conference with the Court prior to filing any motion other than
discovery motions and certain expressly enumerated motions. Dershowitz’s filing on Friday,
June 7, 2019 appears to have ignored this requirement, as motions for disqualification are not
listed in the exceptions to this rule. In addition, Rule 2.C of your Individual Practices states that
memoranda of law are limited to 20 pages, unless prior permission has been granted.
Dershowitz’s memorandum is 28 pages, excluding its cover, table of contents, and table of
authorities.

Because Dershowitz has disregarded Your Honor’s rules, plaintiff is respectfully

requesting guidance from the Court on how to proceed with her response to Dershowitz’s
motion. Thank you very much.

Nh. Desh s mohin fe
as Tae neo. §- (of / 6 Respectfully submitted,
“a: tho | lar) /s/ Joshua I, Schiller

OY sa I. Schiller
tp . BOoiES SCHILLER FLEXNER LLP
i. 5 Hudson Yards
Wg pet ' S LA hudt* York, NY 10001
(212) 446-2300
naciit Rule. 24. jischiller@bsfllp.com
Sigrid McCawley
BOIES SCHILLER FLEXNER LLP
Z My /1 4 401 E. Las Olas Blvd., Suite 1200

S DISTRICT JUDGERO|ES SCHILLER FLEXNER LLP

 

y GHDE

          

LORE BUA A. F PRES A

IPED STATE

 

59 Hudson Yards, New York, N¥ JOOOL | () 212.446.2900 | () 212.446.2350 | www.bsfilp.com

 
Case 1:19-cv-03377-LAP Document 13 Filed 06/11/19 Page 2 of 2

BSF

Honorable Loretta A. Preska
June 11, 2019

Page 2
Ft. Lauderdale, FL 33301
(954) 356-0011
smecawley@bsfllp.com
(Pro Hac To Be Filed)
Attorneys for Plaintiff
CC:

Counsel for All Parties (via ECF)

 

 

 
